internal_revenue_service number release date index number ----------------------------------------- ----------------------------- ----------------------------- ---------------------- - x a department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-155500-05 date date ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- ------------------------ -------------------------- trust ----------------------------------------------------------------------------------------------------- ------------------------ ------------------- ---------------------- ------------------- d1 d2 d3 ------- this responds to a letter dated date and subsequent year dear ---------------- correspondence submitted on behalf of x by its authorized representative requesting rulings under sec_1362 of the internal_revenue_code shareholders of x intended x to be an s_corporation effective d2 and a form_2553 election by a small_business_corporation was timely filed for x however trust a shareholder of x was intended to have been an electing_small_business_trust esbt under sec_1361 effective d2 but no esbt election was properly filed by the trustee of trust nevertheless since d2 trust has been treated as an esbt the information submitted states that x was incorporated on d1 the the trustee of trust and a the beneficiary of trust intended to convert trust plr-155500-05 which they believed to be an esbt into a qualified_subchapter_s_trust qsst under sec_1361 effective for the year taxable_year in the process of seeking to convert trust to a qsst they discovered the failure_to_file the esbt election because of the failure_to_file the esbt election for trust the s_corporation_election for x was ineffective a died on d3 of year trust’s governing instrument provides that trust terminates at a’s death and the trust assets and accumulated income are distributed to named individual beneficiaries by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation x represents that the failure_to_file the esbt election for trust was not motivated sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in ' c or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of ' b b a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that an esbt may be a shareholder sec_1361 provides that in the case of a qsst for which a beneficiary makes an election under ' d the trust is treated as a_trust described in ' c a i and for purposes of ' a the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under ' d is made sec_1361 provides that a beneficiary of a qsst may elect to have sec_1361 apply sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust all of the income within the meaning of sec_643 of which is distributed currently to one individual who is a citizen or resident_of_the_united_states plr-155500-05 sec_1361 defines an esbt sec_1361 provides that except as provided in sec_1362 an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a pcb ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of a qsst must make the election under ' d by signing and filing with the service_center with which the corporation files its income_tax returns the applicable form or a statement including the information listed in ' j ii sec_1_1361-1 provides that the trustee of the esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1362 provides that if an election under ' a by any corporation a was not effective for the taxable_year for which made determined without regard to ' b by reason of a failure to meet the requirements of ' b or to obtain shareholder consents or b was terminated under ' d or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts and representations submitted we conclude that any s_corporation_election by x intended to be effective d2 would have been ineffective because of the failure of trust to file an esbt election and that this ineffectiveness was inadvertent within the meaning of sec_1362 we hold that pursuant to the provisions of sec_1362 x will be treated as an s_corporation from d2 and thereafter provided x was otherwise eligible to make an s_corporation_election and provided that any such election would not have otherwise been plr-155500-05 terminated under sec_1361 trust will be treated as an esbt from d2 until the end of the taxable_year immediately prior to the year taxable_year trust will be treated as a qsst effective for the year taxable_year until d3 of year the shareholders of x must include their pro-rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling is null and void this ruling is conditioned upon the executor of a’s estate filing an appropriately completed qsst election for trust on behalf of a effective as of the beginning of the year taxable_year and filing a’s final form_1040 u s individual_income_tax_return consistent with a being treated as the owner of the x stock held by trust the election must be made within days following the date of this letter and a copy of this letter should be attached to the election except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code in particular we express no opinion on whether trust is otherwise eligible to be an esbt or qsst this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries authorized representative enclosures copy of this letter copy for sec_6110 purposes
